Citation Nr: 1042120	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to December 
1960.

This matter is on appeal from a July 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's claim for bilateral hearing loss was denied by 
the Board in April 1982.  

2.  The evidence associated with the claims file since April 1982 
is not both new and material and it does not relate to an 
unestablished fact necessary to substantiate the Veteran's claim.

3.  Tinnitus was not shown in service or for many years 
thereafter and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The April 1982 Board decision which denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C. § 4004 (1976); 38 C.F.R. 38 C.F.R. § 19.104 (1981); 
currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2010).

2.  Evidence received since the April 1982 Board decision that 
denied entitlement to service connection for bilateral hearing 
loss is not new and material, and the Veteran's service 
connection claim for bilateral hearing loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


3.  Tinnitus was neither incurred in, nor aggravated by, active 
duty service, and it is not presumed to have occurred during 
active duty.  38 U.S.C.A. § 1131, 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  

Moreover, this notice letter also provided the Veteran with the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why his claim had previously been denied.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  However, this notice was not provided prior to 
the initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, after the Dingess notice was sent to the Veteran in 
August 2006, his claim was subsequently readjudicated in a 
December 2006 statement of the case
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  

Next, a VA opinion with respect to the issue on appeal was 
obtained in June 2006.  38 C.F.R. § 3.159(c) (4).  Under normal 
circumstances, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  For purposes of his tinnitus claim, the Board finds that 
the VA opinion obtained in this case is adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  Specifically, the 
examination considers all of the pertinent evidence of record, to 
include a new audiogram, the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  

Regarding the Veteran's bilateral hearing loss claim, the 
question of whether to reopen a previously denied claim is a 
jurisdictional issue, and not a consideration of the merits.  In 
such cases, until the jurisdictional hurdle of reopening is 
cleared, there is no duty to provide an adequate VA examination.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, 
the adequacy of the 2006 VA examination will not be discussed in 
the context of the Veteran's hearing loss claim. 

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the 
VA's duty to notify and assist has been met in both timing and 
content.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

 "New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In Boggs v. Peake, the Federal Circuit held that claims that are 
based upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  520 F.3d 1330, 1336-37 
(Fed. Cir. 2008).  In that case, the veteran's initially denied 
claim had been for conductive hearing loss of the left ear.  
After the initial denial became final, the veteran sought service 
connection for sensorineural hearing loss of the same ear.  The 
Federal Circuit explained that as a general rule, in the absence 
of clear and unmistakable error, a veteran must present new and 
material evidence to support any claim for service connection 
that rests upon the same factual basis as an earlier claim that 
has been denied by the Board.  See 38 U.S.C. §§ 5108, 5109A, 
7111.  The Federal Circuit eventually concluded that conductive 
hearing loss and sensorineural hearing loss were separate factual 
bases and therefore that new and material evidence did not need 
to be presented.

The case here is different.  When the Veteran initially filed his 
claim in 1981 he claimed hearing loss/ruptured ear drum.  In his 
notice of disagreement the Veteran also argued that his hearing 
loss was the result of an ear infection during service.  However, 
in adjudicating his claim, the Board considered both the 
possibility that an in-service infection was responsible for the 
Veteran's bilateral hearing loss, as well as whether the 
Veteran's bilateral hearing loss was otherwise related to 
service.

In January 2006, the Veteran filed a claim arguing that he had 
exposure to acoustic trauma (namely by working with diesel 
engines and generators) while in the military.  Unlike in Boggs, 
this is not a different factual basis from the Veteran's previous 
adjudication in that the Veteran's claim for bilateral hearing 
loss on a direct basis was adjudicated as part of his claim by 
the Board in April 1982.  As such, that claim is final and new 
and material evidence is required to reopen it.

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by the Board in April 1982 on 
the basis that hearing loss was not shown during active duty 
service and was not related to service.  That decision is final.  
At the time of that decision, the evidence of record included the 
Veteran's service treatment records from July 1958 to December 
1960 which did not show any hearing loss; the report from a VA 
audiological examination in May 1981, which confirmed bilateral 
hearing loss; and the Veteran's DD-214 showing that he served in 
electric power production repair.  

In January 2006, the Veteran again filed a claim for service 
connection for bilateral hearing loss.  The Veteran argued that 
he developed hearing loss due to significant noise exposure while 
on active duty, including from exposure to diesel trucks and 
power generators.  Additional evidence has been submitted, 
including a VA audiological consultation in from June 2003 and a 
VA examination in June 2006.

At his June 2003 audiological evaluation, the Veteran exhibited 
tonal thresholds of 50 dB or greater at 3000 and 4000 Hz 
bilaterally.  Such hearing loss constitutes impaired hearing 
under 38 C.F.R. § 3.385 (2010) (defining impaired hearing as 
having an auditory threshold of 40 dB or greater of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz), but the fact that 
the Veteran has impaired hearing was established in 1981.  
Moreover, this evaluation does not establish that he had impaired 
hearing while on active duty.  Therefore, this evidence is not 
new and material to an unestablished fact necessary to support 
the claim.  

Similarly, at his VA examination in June 2006, the Veteran again 
exhibited heightened tonal thresholds, this time at or in excess 
of 65 dB at 3000 and 4000 Hz bilaterally.  However, for the same 
reasons as noted above, this audiogram does not establish hearing 
loss while on active duty.  

Thus, while these medical records confirm the fact that the 
Veteran has hearing loss for VA purposes, this much was known 
that the time his claim was previously denied as the 1981 VA 
examination had confirmed hearing loss.  As such, this evidence 
is not considered new.  

As part of his claim, the Veteran has also submitted several 
statements including his notice of disagreement in July 2006, in 
which he asserted that he began having hearing loss in service 
which he believed was the result of working with generators and 
near diesel engines.  

However, the fact remains that the Veteran's statements now are 
not any different than they were in 1982 and therefore are not 
considered new evidence.  At the time of the 1982 decision, the 
Veteran was on record as asserting that he had developed hearing 
loss in service (at that time he felt it was on account of an ear 
infection).  Since his claim was previously denied, the Veteran 
has continued to argue that he experienced hearing loss in 
service (only he changed his reasoning for what he believed 
caused the hearing loss in his left ear, namely that he now 
asserts that it was from exposure to acoustic trauma).  While the 
etiology the Veteran has advanced for his hearing loss has 
changed, the purpose of his testimony is to show the onset of 
hearing loss in service.  However, this was known at the time his 
claim was previously denied, and therefore his statements are not 
new.

To the extent that the Veteran's testimony goes to show that he 
was exposed to generators and diesel engines, the Veteran's MOS 
in service as electrical power generation repairman was known at 
the time his claim was previously denied and thus a statement 
that he was exposed to diesel engines and generators is not 
considered to be relevant to an unestablished fact necessary to 
substantiate the Veteran's claim.

As noted above, the Veteran's claim was previously denied because 
the medical evidence did not show that his bilateral hearing loss 
was the result of his time in service.  The evidence that has 
been submitted since 1982 has been reviewed, but at the end of 
the day it simply does not raise a reasonable possibility of 
substantiating the Veteran's claim.  Thus, the Veteran's claim to 
reopen is denied.   




Entitlement to Service Connection for Tinnitus

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

Additionally, disorders such as sensorineural hearing loss may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to tinnitus or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran's hearing was normal per 
whispered voice test.  Therefore, tinnitus was not noted in 
service.

	Next, post-service evidence does not reflect tinnitus 
symptomatology for many years after service discharge.  There was 
no indication of tinnitus made at the Veteran's VA examination in 
1981; and the first clinically observed tinnitus was not until 
his VA examination in June 2006, at which time the Veteran stated 
that it had been occurring for the past 2 to 3 years.  
	
In this case, the Board emphasizes the multi-decade gap between 
discharge from active duty service in 1960, and the time the 
Veteran asserts his tinnitus began in approximately 2003 (3 years 
prior to his VA examination in 2006).  Moreover, the record 
indicates that the Veteran submitted a claim for bilateral 
hearing loss in 1981.  However, he did not complain of tinnitus 
related symptoms at that time.  Therefore, the competent evidence 
does not indicate continuous symptoms of tinnitus since active 
duty.  
	
	In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In this case, the Veteran is competent to report symptoms of 
tinnitus because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  In 
fact, the Court has specifically held that tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).
	
	However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
	
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is simply not credible for the purpose of establishing 
that his tinnitus began while he was on active duty.  First, 
while the Veteran has submitted a claim indicating that he has 
had tinnitus since active duty service, this assertion is 
inconsistent with his statements to the VA examiner in June 2006, 
where he stated that it began in approximately 2003.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).
	
	Moreover, the Board emphasizes the multi-year gap between 
discharge from active duty service (1960) and initial reported 
symptoms related to tinnitus approximately 3 years prior to his 
VA examination in 2006 (approximately a 43-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim).  Additionally, the claim he filed 
in 1981 for hearing loss did not include a claim for tinnitus.  
	 
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology, and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a claim 
for benefits, to be less probative.  Therefore, continuity of 
symptomatology has not here been established, either through the 
competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
tinnitus to active duty, despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on the 
results of the June 2006 VA examination undertaken specifically 
to address the issue on appeal.  At that time, the Veteran 
reported a daily ringing in the ears that had persisted for the 
past 2 to 3 years.  
	
	After a physical examination, the examiner opined that it was 
less likely than not that the Veteran's tinnitus was related to 
service.  In providing this opinion, the examiner reflected that 
the Veteran's reported date of onset did not coincide with active 
duty service.   
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was less than fully 
aware of the Veteran's past medical history or that he misstated 
any relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed tinnitus and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, audiological disorders are not the types of disorders 
that a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to service 
connection for bilateral hearing loss is not reopened.

Service connection for tinnitus is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


